Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINIION

                                           No. 04-14-00665-CR

                                  IN RE Michael HURTADO, Relator

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 1, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On September 22, 2014, relator Michael Hurtado filed a pro se petition for writ of

mandamus raising several complaints related to his criminal case. In the underlying criminal

proceeding, relator was convicted of attempted capital murder of a peace officer in June 2007 and

no direct appeal of his conviction or sentence was taken to this court. See TEX. PENAL CODE ANN.

§19.03(a)(1), (b) (West Supp. 2014).

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2014); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth



1
  This proceeding arises out of Cause No. 2006CR2194C, styled The State of Texas v. Michael Hurtado, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                                 04-14-00665-CR


Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus. Accordingly, relator’s petition is

dismissed for lack of jurisdiction.


                                               PER CURIAM

DO NOT PUBLISH




                                              -2-